In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1430V
                                         UNPUBLISHED


    TATIANA DAUTKHANOVA and                                   Chief Special Master Corcoran
    RUSLAN DAUTKHANOV, on behalf of
    E.D., a Minor Child,                                      Filed: February 5, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Influenza (Flu) Vaccine; Vasovagal
    SECRETARY OF HEALTH AND                                   Syncope
    HUMAN SERVICES,

                        Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioners.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On September 19, 2018, Tatiana Dautkhanova and Ruslan Dautkhanov, on
behalf of E.D., filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioners
allege that E.D. suffered a vasovagal syncope and dental fractures caused by an
influenza (“flu”) vaccination administered on December 9, 2017. Petition at 1-2. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On April 10, 2019, a ruling on entitlement was issued, finding Petitioners entitled
to compensation for a vasovagal syncope and dental fractures. On January 28, 2020,
Respondent filed a proffer on award of compensation (“Proffer”) indicating Petitioners

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioners has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
should be awarded $91,000.00 (which amount represents $21,000.00 for future medical
expenses, reduced to net present value) as court-appointed guardian(s)/conservator(s)
of E.D., for the benefit of E.D., and $1,990.16 for past unreimbursable expenses.
Proffer at 2. In the Proffer, Respondent represented that Petitioners agree with the
proffered award. Id. Based on the record as a whole, I find that Petitioners are entitled
to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award:

    A. A lump sum payment of $91,000.00 in the form of a check payable to petitioners
       as court-appointed guardian(s)/ conservator(s) of E.D., for the benefit of E.D. No
       payments shall be made until petitioners provide respondent with documentation
       establishing that they have been appointed as the guardian(s)/conservator(s) of
       E.D.’s estate. If petitioners are not authorized by a court of competent jurisdiction
       to serve as guardian(s)/conservator(s) of the estate of E.D., any such payment
       shall be made to the party or parties appointed by a court of competent
       jurisdiction to serve as guardian(s)/conservator(s) of the estate of E.D. upon
       submission of written documentation of such appointment to the Secretary.

    B. A lump sum payment of $1,990.16, representing compensation for past
       unreimbursable expenses, in the form of a check payable to petitioners.

This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS OFFICE
                             OF SPECIAL MASTERS

     TATIANA DAUTKHANOVA and RUSLAN                     )
     DAUTKHANOV, on behalf of E.D.,                     )
     a minor child,                                     )
                                                        )
                          Petitioners,                  )
                                                        )      No. 18-1430V
    v.                                                  )      Chief Special Master Corcoran
                                                        )
    SECRETARY OF HEALTH AND                             )
    HUMAN SERVICES,                                     )
                                                        )
                          Respondent.                   )
                                                        )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine-Related Items:

          On April 8, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On April 10, 2019, the Court issued a Ruling on

Entitlement, finding that petitioner was entitled to vaccine compensation for a Table injury of

vasovagal syncope as a result of a flu vaccination. Respondent proffers that, based on the

evidence of record, petitioners should be awarded a lump sum of $91,000.00 to petitioners as

legal representatives of E.D. (which amount represents $21,000.00 in for future medical

expenses 1 and $70,000.00 for actual and projected pain and suffering); and $1,990.16 for past

unreimbursable expenses. 2

          These amounts represent all elements of compensation to which petitioners would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioners agree.


1
    This amount, for E.D.’s future dental work, has been reduced to net present value.
2
 This amount reflects that any award for projected pain and suffering has been reduced to net
present value. See 42 U.S.C. § 300aa-15(f)(4)(A).
                                                  1
II.    Form of the Award

       The parties recommend that the compensation provided to petitioners should be made

through two lump sum payments as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 3

       A. A lump sum payment of $91,000.00 in the form of a check payable to petitioners as
          court-appointed guardian(s)/ conservator(s) of E.D., for the benefit of E.D. No
          payments shall be made until petitioners provide respondent with documentation
          establishing that they have been appointed as the guardian(s)/conservator(s) of E.D.’s
          estate. If petitioners are not authorized by a court of competent jurisdiction to serve
          as guardian(s)/conservator(s) of the estate of E.D., any such payment shall be made to
          the party or parties appointed by a court of competent jurisdiction to serve as
          guardian(s)/conservator(s) of the estate of E.D. upon submission of written
          documentation of such appointment to the Secretary.

       B. A lump sum payment of $1,990.16, representing compensation for past
          unreimbursable expenses, in the form of a check payable to petitioners.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division




3
  Should E.D. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, and future pain and suffering.

                                                2
                              /S/ ALEXIS B. BABCOCK
                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 616-7678

Dated: January 28, 2020




                          3